Title: From James Madison to Henry Wheaton, 3 March 1824
From: Madison, James
To: Wheaton, Henry


        
          Dear Sir
          Montpelier Mar. 3. 1824
        
        On the receipt of your letter requesting me to transmit the letters of Mr. Pinkney to the care of the President I selected the proper ones, and have been waiting for an opportunity to comply with your wishes. None however has occurred except the Mail to which I am the less willing to entrust the packet as I have latterly experienced its failures in several like instances. Observing in the Newspapers a notice of your being now in Washington, I must ask the favour of you to take advantage of any opportunity other than the mail that may become known to you; and as none may offer, to say how long you will be detained in the City, & of course how long I may take the chance of a private conveyance, before I commit the letters to the Mail, as the final resort. With great esteem & respect
        
          James Madison
        
       